In a negligence action to recover damages for personal injuries, the defendant Costa appeals from an order of the Supreme Court, Nassau County, dated September 16, 1976, which denied his motion to compel plaintiff to serve a further bill of particulars as to the nature and extent of the injuries claimed, and a description of those claimed to be permanent. Order modified by adding thereto, immediately after the word "denied”, the following: "except that the motion is granted with respect to a statement of *943those injuries which are claimed to be permanent”. As so modified, order affirmed, with $50 costs and disbursements to defendant. Plaintiffs time to serve the further bill of particulars is extended until 20 days after entry of the order to be made hereon. Item No. 5 of the plaintiffs bill of particulars states with particularity the injuries claimed. The addition, under such item, of the evaluation of a named physician is surplusage which should have been omitted in the interest of orderly practice and procedure. As to the statement of those injuries claimed to be permanent, it is not enough to say, as did plaintiff, that all of his injuries are permanent except for those which healed and except for "superficial bruises and contusions” (see D’Onofrio v Davis, 14 AD2d 960). Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.